Citation Nr: 0801680	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-16 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral pes 
planus, on appeal from an initial grant of service 
connection.

2.  Entitlement to a compensable evaluation for the residuals 
of a hiatal hernia and gastroesophageal reflux disease 
(GERD), on appeal from an initial grant of service 
connection.

3.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a thyroidectomy with a history of follicular 
carcinoma of the thyroid, on appeal from an initial grant of 
service connection.

4.  Entitlement to an evaluation in excess 10 percent for a 
tender scar, post-operative residuals of fixation of a 
fracture of the right tibia and fibula, as secondary to the 
service-connected disability of status post open reduction 
and internal fixation, right distal fibula and medial 
malleolus, on appeal from an initial grant of service 
connection.

5.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right peroneal nerve, as 
secondary to the service-connected disability of status post 
open reduction and internal fixation, right distal fibula and 
medial malleolus, on appeal from an initial grant of service 
connection.

6.  Entitlement to an evaluation in excess of 20 percent for 
status post open reduction and internal fixation, right 
distal fibula and medial malleolus, on appeal from an initial 
grant of service connection.

7.  Entitlement to an evaluation in excess of 30 percent for 
status post-operative hysterectomy with left oophorectomy and 
a history of uterine fibroids with menorrhagia, on appeal 
from an initial grant of service connection.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
December 1980, and from April 1983 to January 2003.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of October 2002 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran presented testimony 
before the Board via a hearing in June 2007; a transcript of 
that hearing was produced and has been included in the claims 
folder for review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This US Air Force retiree has come to the Board claiming that 
her various service-connected disabilities and disorders are 
under rated.  She has provided testimony in support of her 
assertions.  It is noted that over the course of her initial 
claim and subsequent appeal, the veteran has been diligent in 
providing the VA with the names and address of the various 
doctors who have treated her for her conditions.  
Nevertheless, a review of the medical examinations conducted 
indicates that the examiners have not had the ability to 
review all of the veteran's medical records prior to 
examining the veteran.  None of the examination reports 
indicates that a comprehensive review of the veteran's 
complete medical records was accomplished prior to the 
medical provider examining the veteran.  

The duty to assist includes the duty to conduct a thorough 
and contemporaneous examination of the veteran.  The 
examination must take into account the records of prior 
medical treatment so that the evaluation of the claimed 
disability will be a fully informed one.  See 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2006) and Green v. Derwinski, 1 
Vet. App. 121 (1991).  Because said examinations with the 
appropriate records review have not been accomplished, the 
claim will be remanded so that more complete and equitable 
exams may be performed.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The AMC/RO should contact the 
appellant and ask that she identify all 
sources of medical treatment received 
since January 2006 for the disabilities 
now on appeal, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified (to 
include any TRICARE records and other 
medical records possibly located at the 
medical facilities at Pensacola Naval Air 
Station, Pensacola, Florida, and Meridian 
Naval Air Station, Meridian, 
Mississippi).  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the AMC/RO should inform the 
appellant of the nonresponse so that she 
will have an opportunity to obtain and 
submit the records herself, in keeping 
with her responsibility to submit 
evidence in support of her claim.  38 CFR 
§ 3.159 (2007).

2.  The AMC/RO should arrange for 
examinations of the disabilities that are 
currently on appeal.  These examinations 
must be performed by medical doctors; 
i.e., not a nurse practitioner, 
physicians' assistant, nurse, doctor of 
osteopathy, etcetera, and the medical 
doctor must assess the severity of each 
service-connected disability.  The claims 
folder, including any documents obtained 
as a result of this Remand, should be 
made available to the examiner for review 
before the examination.  Each examination 
report should consider all findings 
necessary to evaluate the claim and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  
Moreover, the examiner must specifically 
note in the examination that they have 
reviewed all of the medical records prior 
to examining the veteran.  

a.  Podiatry Examination.  Bilateral Pes 
Planus.

The RO/AMC should schedule the veteran 
for a podiatry examination; said 
examination should be conducted, if 
possible, by a physician who has not 
previously seen or treated the veteran.  
All necessary tests should be conducted, 
such as range of motion studies and 
strength tests, and the examiner should 
review the results of any testing prior 
to completion of the report.  The RO/AMC 
should request that the examiner render 
diagnoses of all current pathology of 
bilateral pes planus and provide a 
complete rational for all conclusions 
reached.  The examiner must specifically 
note that he or she has reviewed the 
entire claims folder, including all 
medical evidence obtained via this 
REMAND.

The report of the foot examination should 
include a description of the effect, if 
any, of the veteran's pain on the 
function and movement of either foot.  
Specifically, the examiner should provide 
complete and detailed answers in the 
examination report to the following 
questions, which are directed toward 
matters expressly for consideration under 
38 C.F.R. §§ 4.40 and 4.45 (2007).  The 
answers should take into account and 
consideration any information gleaned 
from the veteran's claims folder.

In responding to the following questions, 
it is requested that the examiner comment 
on the disability resulting from 
bilateral pes planus.

(1)  What is the extent of limitation on 
the ability to perform the normal working 
movements of either foot with normal 
excursion, strength, speed, coordination, 
and endurance?  It is essential that the 
examination on which ratings are based 
adequately portray the anatomical damage, 
along with the functional loss, with 
respect to all of these elements.  See 38 
C.F.R. § 4.40 (2007).

(2)  Is any functional loss of either 
foot due to pain, and is any found pain 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion?  See 38 
C.F.R. § 4.40 (2007).

(3)  Is there any evidence of disuse of 
either foot and, if so, what is the 
nature of that evidence, e.g., atrophy, 
the condition of the skin, absence of 
normal callosity or the like?  See 38 
C.F.R. § 4.40 (2007).

(4)  Is there less movement than normal 
in the either foot and, if so, is it due 
to crepitus, ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, 
contracted scars, a combination of some 
or all of these, or some other cause?  
See 38 C.F.R. § 4.45 (2007).

(5)  Is there weakened movement of the 
feet and, if so, is it due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
some combination of some or all of these, 
or some other cause?  See 38 C.F.R. § 
4.45 (2007).

(6)  Is there evidence of excess 
fatigability?  See 38 C.F.R. § 4.45 
(2007).

(7)  Is there evidence of incoordination 
of, or impaired ability to execute 
movements smoothly by the feet and, if 
so, is this the result of pain?  See 38 
C.F.R. § 4.45 (2007).

(8)  Is there evidence of pain on 
movement, swelling, deformity or atrophy 
of disuse of the feet and, if so, is this 
the result of bilateral pes planus?  See 
38 C.F.R. § 4.45 (2007).

(9)  Does the veteran have post-traumatic 
arthritis of the feet, and if so, is this 
the result of bilateral pes planus?

(10)  What are the symptoms and 
manifestations produced by the veteran's 
service-connected pes planus?  That is, 
does the veteran use orthotics?  Is there 
pronation, and if so, is it mild, 
moderate, severe?  Is there tenderness 
and are there callosities?

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

b.  Orthopedic Examination.  Right Leg.  

The RO/AMC should schedule the veteran 
for an orthopedic examination; said 
examination should be conducted, if 
possible, by a physician who has not 
previously seen or treated the veteran.  
All necessary tests should be conducted, 
such as range of motion studies and 
strength tests, and the examiner should 
review the results of any testing prior 
to completion of the report.  The RO/AMC 
should request that the examiner render 
diagnoses of all current pathology of the 
right leg disability and provide a 
complete rational for all conclusions 
reached.  The examiner must specifically 
note that he or she has reviewed the 
entire claims folder, including all 
medical evidence obtained via this 
REMAND.

The report of the examination should 
include a description of the effect, if 
any, of the veteran's pain on the 
function and movement of the leg.  
Specifically, the examiner should provide 
complete and detailed answers in the 
examination report to the following 
questions, which are directed toward 
matters expressly for consideration under 
38 C.F.R. §§ 4.40 and 4.45 (2007).  The 
answers should take into account and 
consideration any information gleaned 
from the veteran's claims folder.

In responding to the following questions, 
it is requested that the examiner comment 
on the disability resulting from a right 
leg disability.  

(1)  What is the extent of limitation on 
the ability to perform the normal working 
movements of the leg with normal 
excursion, strength, speed, coordination, 
and endurance?  It is essential that the 
examination on which ratings are based 
adequately portray the anatomical damage, 
along with the functional loss, with 
respect to all of these elements.  See 38 
C.F.R. § 4.40 (2007).

(2)  Is any functional loss of the right 
leg due to pain, and is any found pain 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion?  See 38 
C.F.R. § 4.40 (2007).

(3)  Is there any evidence of disuse of 
the leg and, if so, what is the nature of 
that evidence, e.g., atrophy, the 
condition of the skin, absence of normal 
muscle tone or the like?  See 38 C.F.R. § 
4.40 (2007).

(4)  Is there less movement than normal 
in the right leg and, if so, is it due to 
crepitus, ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, 
contracted scars, a combination of some 
or all of these, or some other cause?  
See 38 C.F.R. § 4.45 (2007).

(5)  Is there weakened movement of the 
right leg and, if so, is it due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
some combination of some or all of these, 
or some other cause?  See 38 C.F.R. § 
4.45 (2007).

(6)  Is there evidence of excess 
fatigability?  See 38 C.F.R. § 4.45 
(2007).

(7)  Is there evidence of incoordination 
of, or impaired ability to execute 
movements smoothly by the leg and, if so, 
is this the result of pain?  See 38 
C.F.R. § 4.45 (2007).

(8)  Is there evidence of pain on 
movement, swelling, deformity or atrophy 
of disuse of the right leg and, if so, is 
this the result of the service-connected 
disability?  See 38 C.F.R. § 4.45 (2007).

(9)  Does the veteran have post-traumatic 
arthritis of the right leg, and if so, is 
this the result of the service-connected 
disability?

(10)  What are the symptoms and 
manifestations produced by the veteran's 
service-connected right leg disability?  
Does the veteran use a brace or a cane?  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.

c.  Dermatology.  Scar.

The RO/AMC should schedule the veteran 
for a dermatology examination; said 
examination should be conducted, if 
possible, by a physician who has not 
previously seen or treated the veteran.  
The RO/AMC should request that the 
examiner render diagnoses of all current 
pathology of the scar of the right leg 
that is the result of surgery to that 
leg, and provide a complete rational for 
all conclusions reached.  The examiner 
must specifically note that he or she has 
reviewed the entire claims folder, 
including all medical evidence obtained 
via this REMAND.

The report of the skin examination should 
identify, and contain findings 
concerning, the scar, and the written 
findings should include information about 
whether the scar:

(1)  is tender and painful, if 
superficial;

(2)  is poorly nourished with repeated 
ulceration, if superficial;

(3)  if "deep" (that is, associated 
with underlying soft tissue damage), is 
the size of an area or areas:  exceeding 
6 square inches (38 square cm), or 
exceeding 12 square inches (77 square 
cm), or exceeding 72 square inches (465 
square centimeters), or exceeding 144 
square inches (929 square cm);

(4)  if "superficial" (that is, not 
associated with underlying soft tissue 
damage) and not productive of limitation 
of function, is the size of an area or 
areas of 144 square inches (929 square 
cm) or greater;

(5)  is superficial and "unstable" 
(that is, there is frequent loss of 
covering of skin over the scar),

(6)  is superficial and painful on 
examination; and,

(7)  has produced limitation of function, 
and if so, what limitation of function 
(e.g., limitation of motion, neurological 
impairment or pain with use.)

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

d.  Gynecological.  Hysterectomy.  

The veteran should be scheduled for a VA 
gynecological examination.  The 
gynecologist should examine the veteran 
in order to identify any current 
gynecological problems, to include but 
not necessarily limited to a history of 
uterine fibroids and menorrhagia and 
status post-operative hysterectomy with 
left oophorectomy, and ascertain the 
symptoms and manifestations produced, if 
any, by each disorder. 

The examiner must specifically note that 
he or she has reviewed the entire claims 
folder, including all medical evidence 
obtained via this REMAND.  The examiner 
must provide a comprehensive report 
including rationales for all opinions and 
conclusions, citing the objective medical 
findings leading to the examiner's 
conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  Also, it is requested that the 
results of the examination be typed or 
otherwise recorded in a legible manner 
for review purposes.



e.  Neurology.  Right Peroneal Nerve.  

The RO/AMC should schedule the veteran 
for a neurological examination; said 
examination should be conducted, if 
possible, by a physician who has not 
previously seen or treated the veteran.  
The RO/AMC should request that the 
examiner render diagnoses of all current 
pathology of the neuropathy of the right 
peroneal nerve, and provide a complete 
rational for all conclusions reached.  
The examiner must specifically note that 
he or she has reviewed the entire claims 
folder, including all medical evidence 
obtained via this REMAND.

Additionally, the examiner should 
describe any neurological deficits caused 
by the overall right leg disability.  
This should include a detailed assessment 
of functioning of the right leg including 
the foot.  The doctor should comment on 
the extent of paralysis, if any, in the 
appellant's right leg.  With respect to 
the right peroneal nerve, the examiner 
should indicate whether the paralysis is 
complete or incomplete; if the paralysis 
is incomplete, the examiner should 
describe, for each nerve or nerve group 
affected, the manifestations of the 
incomplete paralysis, noting such 
relevant factors as strength and 
incoordination.  In responding to the 
foregoing inquiry, the examiner should 
specifically describe the related 
impairment of motor function, trophic 
changes, and sensory disturbance within 
the meaning of 38 C.F.R. § 4.120 (2007).

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

f.  Endocrinology.  Thyroidectomy and 
Follicular Carcinoma.  

The RO/AMC must schedule the veteran for 
an examination to determine the extent of 
the physical manifestations of her 
service-connected status post 
thyroidectomy with a history of 
follicular carcinoma of the thyroid.  The 
claims folder must be made available to 
the examiner for review, and the examiner 
must verify that the claims folder has, 
in fact, been reviewed.  The examination 
report should include findings as to all 
residuals to include whether the veteran 
manifests as a result of her 
thyroidectomy symptoms of fatigability, 
constipation, mental disturbance 
(sluggishness, slowing of thought, 
dementia, or depression), muscular 
weakness, weight gain, cold intolerance, 
cardiovascular involvement, bradycardia 
(less than 60 beats per minute), or 
sleepiness related to her service-
connected throidectomy.  

A complete rationale for all opinions 
expressed must be provided.  The claims 
folder and this Remand must be made 
available to the examiner for review 
before the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

g.  Internal Medicine.  Hiatal Hernia and 
GERD.  

The RO/AMC should arrange for the veteran 
to be examined by an appropriate 
specialist, who has not previously 
examined her, and the specialist should 
comment on the severity of the veteran's 
hiatal hernia and GERD.  The claims 
folder and a copy of this remand are to 
be made available to the examiner to 
review prior to the examination.  Any 
indicated tests and studies should be 
conducted and all findings should be 
reported in detail.

The examiner should state whether the 
veteran now has a hiatal hernia, and if 
so, the size of said hernia.  The 
examiner should further comment on 
whether any found hernia is reducible 
and/or well supported by a truss or belt.  
With respect to the veteran's GERD, the 
examiner should specifically comment on 
all manifestations of GERD found to be 
present.  

The rationale for all opinions expressed 
should also be provided.  The claims 
folder and this Remand must be made 
available to the examiner for review 
prior to the examination.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

3.  The AMC/RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2007); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the AMC/RO should readjudicate the issues on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



